Dismissed and Memorandum Opinion filed December 20, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00714-CV

                           JOHN SMITH, Appellant

                                        V.
    KERVARA WILLIAMS INDIVIDUALLY AND A/N/F D.S., MINOR,
                         Appellee

                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-49535


                         MEMORANDUM OPINION

      This is an attempted appeal by appellant John Smith from a final judgment
signed January 21, 2022. Appellee Kervara Williams individually and A/N/F for
D.S., a minor, filed a timely request for findings of fact and conclusions of law.
Smith’s pro se notice of appeal was filed October 3, 2022.
      When appellant has filed a timely post-judgment motion, the notice of
appeal must be filed within 90 days after the date the judgment is signed. Tex. R.
App. P. 26.1(a)(4).

      Smith’s notice of appeal was not timely filed. A motion to extend time is
necessarily implied when an appellant, acting in good faith, files a notice of appeal
beyond the time allowed by Texas Rule of Appellate Procedure 26.1, but within
the 15-day grace period provided by Rule 26.3 for filing a motion to extend time.
See Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (1997) (construing the
predecessor to Rule 26). Appellant’s notice of appeal was not filed within the 15-
day period provided by Texas Rule of Appellate Procedure 26.3.

      On October 5, 2022, Williams filed a motion to dismiss the appeal for want
of jurisdiction. See Tex. R. App. P. 42.3(a). Smith filed no response. Williams’s
motion is GRANTED.

      Accordingly, the appeal is dismissed.



                                       PER CURIAM


Panel consists of Justices Zimmerer, Spain, and Hassan




                                         2